DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:  
Claim 11, line 1 recites “wherein there are a pair of tracks” which should be changed to “the at least one track comprises a pair of tracks”.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 10 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: the claim positively recites “a drive mechanism”, but fails to explicitly disclose essential structural cooperative .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 16 of U.S. Patent No. 10,232,896 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,232,896 B2 explicitly recites all of the required claim limitations of the examined application while additionally providing further limitations.
Claims 1 – 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 – 2, 4, 14, and 16 of U.S. Patent No. 8,567,536 B1. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 8,567,536 B1 explicitly recites all of the required claim limitations of the examined application while additionally providing further limitations.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1 – 11 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Awamura et al. (US 5,894,901).
For claim 1, Awamura et al. discloses a tracked vehicle comprising: 
a vehicle chassis 31; 
[at least one track 1, 2, 3, 5] (col. 10, lines 62 – 67) for propelling said vehicle, said track comprising a plurality of adhering track members 1 [adapted to provide traction when said vehicle transits a surface 60] (col. 11, lines 65 – 67); and
a compliant beam 12 [slidably connected to said track] (via auxiliary wheels 9) and [connecting said track to said chassis] (the compliant beam indirectly attaches a portion of the track to the chassis via side plates 13), [wherein said compliant beam transiently deforms to cause said adhering track members to preserve contact with said surface] (fig. 16, col. 12, lines 20 – 33, wherein movement of the magnets 1 is transmitted to the supporting beam 12 by way of the springs 4, the magnet holder 3, the auxiliary wheels 9, and the springs 10, and the movement of the magnet in a direction of height of an uneven spot 60 is absorbed by the springs 4, 10, wherein such movement of the magnets being transmitted to the supporting beam would cause some deformation, however, minute).
For claim 2, Awamura et al. discloses the tracked vehicle further comprising one or more bias devices 10 [located at one or more points along the compliant beam] (fig. 4), [adapted to 
For claim 3, Awamura et al. discloses the tracked vehicle [wherein the transient deformation of the compliant beam results in more equal distribution of track pressure against said surface] (fig. 16, col. 14, lines 19 – 26, wherein the endless track can be safely pressed against a traveling surface 60 having a curvature by increasing the strength of the springs 10 attached to the auxiliary wheels 9 in a longitudinal direction of the traveling device).
For claim 4, Awamura et al. discloses the tracked vehicle [wherein the transient deformation of the compliant beam maximizes the contact area between the adhering track members and said surface] (fig. 16, col. 14, lines 19 – 26, wherein the endless track can be safely pressed against a traveling surface 60 having a curvature by increasing the strength of the springs 10 attached to the auxiliary wheels 9 in a longitudinal direction of the traveling device)..
For claim 5, Awamura et al. discloses the tracked vehicle [wherein said one or more bias devices are adjustable] (col. 11, lines 38 – 40, screws 11 for adjusting pressing force of each spring 10).
For claim 6, Awamura et al. discloses the tracked vehicle further comprise a plurality of tangential guide-linkages 41, 43, 46, 49, [wherein said guide-linkages link the compliant beam to said vehicle chassis] (fig. 36).
For claim 7, Awamura et al. discloses the tracked vehicle [wherein said guide-linkages join to the vehicle chassis by pivot-points 42, 47] (col. 18, lines 50 – 56 and lines 36 – 40).
For claim 8, Awamura et al. discloses the tracked vehicle [wherein the guide-linkages rotate in a plane normal to the surface being transited] (figs. 35 – 37, col. 19, lines 24 – 28 and lines 36 – 40).

For claim 10, Awamura et al. discloses the tracked vehicle further comprising a drive mechanism (6a, 7a).
For claim 11, Awamura et al. discloses the tracked vehicle [wherein there are a pair of tracks, each track located on opposite sides of the vehicle chassis] (fig. 37).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Awamura et al. (US 5,894,901) in view of Schlegi (US 5,697,463).
For claim 12, Awamura et al. does not explicitly disclose the tracked vehicle further comprising a payload carrying mechanism.
Schlegi discloses [a chassis 1 comprising two vertical side walls 2, 3 and a bottom wall 10; a track supporting housing 4 having a vertical and horizontally extending main plate 5 that is 
At the time of the invention, it would have been obvious to a person of ordinary skill in the art to additionally use the track support housing and bars brace of Schelgi with the vehicle of Awamura et al. to allow for sufficient support carrying loads such as the tracks, thus reducing mechanical and structural failure.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacob D. Knutson whose telephone number is (571)270-5576.  The examiner can normally be reached on 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)-270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 



/JACOB D KNUTSON/Primary Examiner, Art Unit 3611